Citation Nr: 0502195	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  98-01 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, claimed as degenerative joint disease.

2.  Entitlement to service connection for arthritis of the 
back, claimed as consequent to spinal anesthesia during 
military service.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1954 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied service connection 
for bilateral knee disability and for arthritis of the back.

Appellant testified before the undersigned Veterans Law Judge 
in a video hearing in May 1998.  A transcript of that 
testimony has been associated with the file.

A decision by the Board in August 2002 denied appellant's 
claims.  Appellant appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2001, the Court granted the Board's unopposed motion to 
vacate the decision for further development.  The Board 
remanded the claim for further development in July 2003. The 
instructions of that remand were not fully complied with.  
The case is therefore remanded once again for compliance with 
some of the original remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the Board remanded the case back to RO.  In 
pertinent part, the remand instructed RO to send appellant a 
VCAA letter informing appellant specifically what, if any, 
evidence he is to obtain and what, if any, additional 
evidence VA will obtain on appellant's behalf.

RO sent appellant a VCAA duty-to-assist letter in March 2004 
that enclosed a page entitled "what the evidence must 
show."  The duty-to-assist letter did not specifically 
advise appellant exactly what evidence he is to obtain, and 
thus did not follow the instructions of the remand.  (It is 
noted, in part, however, that appellant and his 
representative are most likely to know what evidence may be 
available to support the claim.)  A remand by the Board 
confers upon the claimant, as a matter of law, the right of 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  When the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  The veteran's attorney has contended that the 
information sent thus far is not sufficient to satisfy the 
VCAA requirements.  The Board accordingly finds that the case 
is not yet ready for appellate review and that further 
development is necessary.

In this case, appellant has claimed service connection for 
arthritis in the knees and the back.  Appellant has 
apparently not been specifically advised that medical or lay 
evidence of continuous treatment for the claimed conditions 
since his discharge from service could be relevant toward 
establishing entitlement to service connection.  He has also 
apparently not been advised that lay evidence could be 
relevant toward establishing that the claimed disabilities 
had their onset in service, particularly since service 
medical records were presumably destroyed by fire while in 
government custody.  Any records of chronic or continuing 
treatment would be probative to a claim, as would any 
employment records or other records showing treatment for or 
the onset of the claimed disorders.  This remand is to serve 
as some notice of the information needed.  It does not, 
however, fully remedy the defect which the Board cannot 
otherwise fully address.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must furnish the appellant a 
letter notifying him of the evidence he 
should obtain and submit on his own 
behalf to support his claim for service 
connection for arthritis.  
Specifically, appellant should be 
advised to submit medical or lay 
evidence of onset of the claimed 
disabilities in service, and/or medical 
or lay evidence that the claimed 
disabilities have been continuous since 
his discharge from service.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003); see 
also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellant should be 
expressly told to submit everything 
that he has concerning these claims.  
38 C.F.R. § 3.159 (2004).  A copy of 
the letter to appellant must be sent to 
appellant's attorney.  A copy of the 
letter, and any response, must be 
associated with the claims file.

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  If appellant does not submit 
additional evidence, the file should be 
returned to the Board for appellate 
review.  If appellant submits new 
evidence, the RO should re-adjudicate 
appellant's claims, as indicated.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




